 4033.46


                            IN THE TIIYITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF'MISSOURI

STACY ARNOLD,                                                   )
                                                                )
                                     Plaintiff,                 )
                                                                )        Case No. 19-CV-06137-BP
v                                                               )
                                                                )
crTY oF sT. JOSEPH, ET AL.,                                     )
                                                                )
                                     Defendants.                )

           DEFENDANT ST. JOSEPH PUBLIC LIBRARY'S. MOTION TO DISMISS

           COMES NOW Defendant St. Joseph Public Library, pursuant to Fed. R. Civ. P. 12(bX1)

and Fed. R. Civ. P. 12(b)(6), and respectfully requests the Court enter an order dismissing

Plaintiff s claims alleged against it in her First Amended Complaint (ECF No. 19)1. Defendant

incorporates by reference the arguments and authorities set forth in its memorandum in support

fi led contemporaneously herewith.

           WHEREFORE, Defendant respectfully requests that PlaintifPs claims against                             it   be

dismissed and that Defendant be granted costs, including reasonable attorneys' fees, incurred in

defending against the claims asserted against it by Plaintiff in this action.




:i       In filing this motion, Defendant expressly does not waive any affirmative defenses available it in this action
including those enumerated in Fed.R.Civ.P. 8,9 &. 12. To the extent necessary to preserve any such defenses,
Defendant raises the same herein.




             Case 5:19-cv-06137-BP Document 22 Filed 12/26/19 Page 1 of 2
                                      Respectfully submitted,

                                      MoANANY, VAN CLEAVE & PHILLPS, P.A.
                                      10 E. Cambridge Circle Drive, 300
                                      Kansas City, Kansas 66103
                                      Telephone:      (913) 371-3838
                                      Facsimile: (913)371-4722
                                      E-mail : g goheen@mvplaw.com


                                           /s/ Greonfir P. Goheen
                                             Gregory P.  Goheen              #58119

                                      Attorneys for Defendant St. Joseph Public Library


                                CERTIFICATE OF SERVICE

        I hereby certi$ that on the 26th day of December, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system and sent a copy via U.S. mail, postage prepaid
to the following:

Stacy Amold
500 Westover Drive #11589
Sanford, NC 27330
Plaintiff, pro se

Mark Beam-Ward
Beam-Ward, Kruse, Wilson & Fletes, LLC
8645 College Boulevard, Suite 250
Overland Park, KS 66210
Attorneys for Defendant Roger Clary

 Christopher L. Heigele
 Steven F. Coronado
 Baty Otto Coronado, PC
,4600 Madison Avenue, Suite 210
Kansas City, MO 64112
Attorneys for Defendants City of St. Joseph and Rebecca Hailey




                                                     /s/ Gregory P. Goheen




           Case 5:19-cv-06137-BP Document 22 Filed 12/26/19 Page 2 of 2
